The correctness of the judgment below on the demurrer rests upon two propositions: One that the allowance by the board of commissioners of the bills for excessive publications was unauthorized and illegal, and the money received thereon was an unlawful drawing of the public moneys; and, second, that the moneys so unlawfully received can be recovered back by suit brought by the prosecuting attorney. If either proposition fails the judgment as rendered can not stand.
1. Was the allowance beyond the power of -the board, and for that reason unauthorized? Publication of the sheriffs proclamation is authorized by Section 2977, Revised Statutes. It is to “be inserted in some newspaper published in the county, if any is published therein. This is supplemented by Section 4367, which requires publication in two newspapers of opposite politics, but taken together the meaning is one insertion in each newspaper. Publication of the commissioners’ financial report, together with that of the examiners, is provided for by Section 917, Revised Statutes. They are to be published “for one week in two weekly newspapers of opposite politics.” Publication of the report of the examiners of the county treasury, etc., appointed by the probate judge, is authorized by Section 1129, Revised Statutes. It is to be pub*413lished “one week in two newspapers of opposite polities, of general circulation in the county.” Section 4367 also authorizes the publication of certain, notices of general interest to the tax-payers as the auditor, treasurer, probate judge, or commissioners- may deem proper in two newspapers of opposite politics. This does not in terms limit the number of publications, but it' -does not give those officers discretion to fix the -number of publications where the number is fixed by other sections. Sections 225, 798 and 1136-2 fix the number of publications of notices for the sale of bonds, for notices to contractors- 'and for proposals to banks to become deposi-taries of county funds. In so far as these several sections of the statute provide for the number of publications in excess of the limit fixed are unauthorized. We hold the excessive publications stated in the petition to have been all unauthorized s'ave as to the very small matter of notices -to coal dealers, upon which no specific' limit seems to have been placed by any section of the statute to which our attention has been called.
The case of Jones, Aud., v. Commissioners, 57 Ohio St., 189, which rests upon the provision of the Constitution, Section 5 of Article X, viz., “No money shall be drawn from any county or township treasrxry except by authority of law,” establishes, so far as the matter affects claims of county auditors, the proposition that:
“The board of county commissioners represents the county in respect to its financial affairs only so far as authority is given to it by statute. It may pass upon and adjudicate claims against the county for services in a matter which under the statutes may be-the subject of a legal claim against the county. But it is without jurisdiction to entertain or adjudicate claims which in themselves are wholly illegal and. of such a nature as not to form the subject of a valid claim for any amount. And an attempt by the board to allow a claim of such character will not bind the county.”
This rule, it will be noted, applies to the power of the board to adjudicate and allow the claim. If is supported, also, by State v. Yeatman, 22 Ohio St., 546. We see no reason for confining the rule to claims of county officers, and if it is to stand as the law of this case it effectually disposes of -the first proposition unless jurisdiction was given the board by the fact that, with the unauthorized charges, there was also included a legitimate charge for a *414publication authorized by law. The contention of the plaintiff in error is that such was its effect, and that the action of the board of commissioners in passing upon and 'allowing the bills, part of which is admitted to be legal, binds the county, such allowance having been made in good faith and in the absence of fraud or mistake of fact. This proposition is pressed by an ingenious and persuasive argument by the learned counsel in his brief. But it fails to convince. The publications were separate. They do not necessarily have relation one to the other. Each is an independent service and the right to receive pay for each service depends upon the authority to render and be paid for that service. Neither can aid or weaken the other. The fact that the company had not authority for the excessive publications would afford no reason why it should not be paid for those authorized; so, on the other hand, the fact that it had a just claim to be paid for authorized publications affords no support to those unauthorized. As held in the Jones case, supra, the power of the board to act at all does not exist where in law a demand has no legal basis upon which to stand. Counsel’s argument we think not sound because it leads to the conclusion that jurisdiction to 'allow an unauthorized demand may be predicated upon the fact of its being presented on the same paper with a demand which, is authorized, notwithstanding the two demands, although of like nature, have no necessary connection with one another. Such construction is entirely inconsistent with the rationale of the holding in the Jones case, and would, we think, defeat the manifest purpose of the statute. So far as the allowance of the unauthorized claims is concerned, therefore, we think if clear that the board was without power to make such allowance. It would follow that the payments of such claims were illegal.
It is insisted that the fact, appearing in the petition, that the construction of the statute contended for by plaintiff in error had been placed on the statute by the officials of the county for at least five years, is of great significance. The rule of contemporaneous construction by officers charged with .the enforcement of statutes is persuasive, but it can not have forcible application to a situation where the construction of a general statute, having-uniform operation throughout the state, appears to have been construed only by the officers of one county.
*415Counsel lay much stress upon the ease of Shanklin v. Commissioners, 21 Ohio St., 515, and quote from page 583 to this effect:
“It may he laid down as a general rule that the board of county commissioners is clothed with authority to do whatever the cor-' porate or political entity, the county, might, if capable of rational action. * * * It is, in an enlarged sense, the representative and guardian of the county, having the management and control of its financial interests.”
It is argued from this that what the board does respecting financial matters affecting the county must conclude the county. It seems hardly worth while to discuss this case at length, but it may be proper to add that the substance of the holding - in the case is that the board might lawfully talce a certificate of deposit in satisfaction of a debt due the county from an embezzling treasurer whose debt to the county they had been otherwise unable to collect. Applying the language quoted to -the case the court had in hand, it seems apposite, and, as a general proposition may be accepted as correct, but how can it have application to an issue such as is presented to us?- The board had general authority to collect a debt due the county; if it could collect it could settle or compromise. In this sense the board would represent the county. We think, however, that we have an entirely different case, one in which the board did not represent the county, and that it was without power to bind the county by an allowance. It would follow that the payment of such claims, though apparently regular, was without warrant of law.
2. Can the unauthorized payments be recovered back? We have found that the allowances for excessive publications by the board of commissioners were unauthorized and illegal; but the transactions did not stop there. In the ordinary course of business warrants were drawn by the county auditor and paid by the county treasurer. These were not the acts in any sense of the commissioners. That board has no authority to disburse the public moneys, and did not attempt to do so. The situation then was that the company had received moneys of the county, in a way apparently regular, but to which it was not in strict law entitled. But an accounting officer, in form duly approved, and it is difficult to see why in these respects, as to a stranger, they did not represent the county, and why the facts do not present a case *416of voluntary payment 'with the usual legal result that, in the absence of an enabling statute and where there is no showing of fraud or mistake of fact', there can be no recovery back. The rule recognizes the fact that the money paid was unjustly.paid; that the claim itself was illegal, one which the party, had he sought to do so, could have resisted. He chose not to resist but to pay, and he can not afterwards ask the law to rectify his mistake. The cases of Mays v. Cincinnati, 1 Ohio St., 268; City of Marietta v. Slocumb, 6 Ohio St., 471; Railway Co. v. Iron Co., 46 Ohio St., 44, and Cincinnati v. Gas Light Co., 53 Ohio St., 278, are cases where the principle was applied to payments by individuals, to payments by private corporations and to payments by municipal corporations. If the rule is correctly held in these cases and the principle on which it is based is sound, and we are not inclined t'o question either, they seem to settle the rule generally for this state, and no sufficient reason appears why it should not be applied to counties when the facts otherwise require it. The order of the board furnished a sufficient justification for the auditor in drawing bis warrants, and on presentation of the warrants to the treasurer the duty devolved upon him to pay. It will tend to a clearer understanding to keep in mind that allowance is not pajment. A case in point is that of the State v. Yeatman, supra. One Bain had a claim against Hamilton county for certain maps made by virtue of a contract with the board of commissioners. It was allowed by the board but the auditor refused to draw a warrant. Bain, in the name of the State, brought mandamus. This court held that “the board of county commissioners can exercise only such powers as are conferred upon them by law,” and that the board had no authority to make the contract, and so refused the writ. Had the claim been paid and a suit brought to recover back, a far different question would have been presented. And, in the case at bar, had the prosecuting attorney interposed after allowance and before payment, a far different case would have been made. The payments here challenged might have been prevented by virtue of the statute (Section 1277, Revised Statutes), as then in force, but the statute did not then provide for a recovery back. Later an amendment incorporating such provision was made as hereinafter fully stated. The fact that this amendment was deemed by the General Assembly necessary to authorize recovery back generally of money illegally drawn from the treasury, while not a conclusive *417argument' in support of the proposition that the section was defective in that respect, yet is not without weight, and, to a certain extent, supports pur conclusion.
If the rule of voluntary payment is to have application it disposes of all payments prior to those of the year 1898, for, as before stated, prior to the statute of April 25, 1898, there was no law which as to claims of this character enabled a prosecuting attorney to maintain an action. That act (present Sections 1277 and 1278, Revised Statutes), provides, among other things, that:
’ “The prosecuting attorneys of the several counties of the state, upon being satisfied that the funds of the county * * * .have been misapplied, or that any such public moneys have been illegally drawn out of * * * county treasury, * * * may apply by civil action in the name of the state to a court of competent jurisdiction to * * * recover back for the use of the county all such public moneys so misapplied or so illegally drawn out * * * from the county treasury.”
Manifestly it is the purpose of this statute to reimburse the treasury for unauthorized payments from it not otherwise provided for. It is in one sense a remedial statute, and yet it gives a right of action which before its enactment did not exist, and could not, we think, apply to past transactions.
This holding is in no may inconsistent with the judgment in Jones v. Commissioners, recovery in that case being based upon specific provisions of statutes authorizing such actions against the officers named.
It follows that the judgment below should be modified and the recovery confined to unauthorized payments made after April 25, 1898.

Judgment accordingly.